OPINION — AG — ** PROPOSED CONTRACT WITH HARMON ELECTRIC ASSOCIATION, INC., FOR ELECTRIC ENERGY AT QUARTZ MOUNTAIN STATE PARK ** THE AG HAS UNDER CONSIDERATION THE PROPOSED CONTRACT BETWEEN THE MARMON ELECTRIC ASSOCIATION, A COOPERATIVE ASSOCIATION OF HOLLIS, OKLAHOMA AND THE STATE OF OKLAHOMA ACTING BY AND THROUGH THE OKLAHOMA PLANNING AND RESOURCES BOARD, RELATING TO THE FURNISHING OF ELECTRIC ENERGY TO BE USED BY A STATE AT THE LODGE, CABINS, ETC., NOW BEING CONSTRUCTED, AND TO BE CONSTRUCTED, BY THE STATE, IN QUARTZ MOUNTAIN. . . . CITE: 18 O.S.H. 437, 74 O.S.H. 126.1, 74 O.S.H. 356.2, ARTICLE X, SECTION 15, ARTICLE X, SECTION 23 (JAMES C. HARKIN)